Citation Nr: 0419599	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  99-04 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia.

2.  Entitlement to service connection for right knee 
disability.

3.  Entitlement to service connection for low back 
disability.

4.  Entitlement to service connection for left ear 
disability.

5.  Entitlement to service connection for headaches.

6.  Entitlement to a higher amount of improved pension 
benefits on the basis of unreimbursed medical expenses for 
the period of January 1, 1997, to December 31, 1997.




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
November 1970.  

This matter arises from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the pendency of this appeal, the President signed into 
law the VCAA in November 2000, which redefined VA's duty to 
assist, enhanced its duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim, 
and eliminated the well-grounded-claim requirement.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003) 
(regulations implementing the VCAA).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

The veteran contends that he currently suffers from chronic 
headaches and disabilities of the right knee, low back, and 
left ear, and that those disabilities are etiologically 
related to his active service.  He also claims that his 
current low back disability was caused or aggravated by his 
right knee disability.  Further, he maintains that his 
diagnosed schizophrenia had its onset during his active 
service.

In August 1995, the veteran submitted a statement in support 
of his claim indicating that he was in receipt of Social 
Security disability benefits.  He submitted a letter from the 
Social Security Administration (SSA) indicating that he had 
been found to be entitled to monthly disability benefits 
beginning January 1995.  Reference was made to a disability 
of the "nerves" and "back" and the evidence reviewed by 
the SSA in rendering its decision.  On review, there is no 
indication that the RO attempted to obtain the records 
considered by the SSA.  The duty to assist particularly 
applies to relevant evidence known to be in the possession of 
the Federal Government, such as VA, or Social Security 
records.  See 38 C.F.R. § 3.159(c) (2) (2003).  Therefore, 
the RO must obtain all available records relating to the 
appellant's claim for Social Security disability benefits.

The record also shows that the veteran currently receives 
medical care through the Tampa VA Medical Center (VAMC).  
Dated from November 2002 to April 2003, those records show 
that the veteran underwent evaluations and treatment for 
right knee and hearing problems.  Any additional medical 
evidence from facility should be obtained.

Further, by way of lay statements, the veteran has presented 
evidence that he experienced psychiatric problems in service.  
His former wife reported that she noticed a change in the 
veteran's personality after the veteran received a call from 
that his father was seriously ill, and that the veteran's 
emotional problems progressively worsened over time.  The 
current medical evidence shows that the veteran has been 
diagnosed as having schizophrenia, undifferentiated type, 
with paranoid features.  The Board finds it would helpful to 
obtain an opinion as to whether the veteran's current 
psychiatric disability had its onset or was otherwise related 
to his active service.  

With regard to the issue of entitlement to a higher amount of 
improved pension benefits on the basis of unreimbursed 
medical expenses for the period of January 1, 1997, to 
December 31, 1997, the Board notes that the veteran submitted 
a Medical Expense Report (VA Form 21-8416) in December 1997.  
The veteran listed the medical care expenses he accrued 
during the year, to include medications and doctor's fees, 
and the providers of the services.  In its March 1999 
Statement of the Case the RO indicated that it had denied the 
veteran's claim for a higher amount of improved pension 
because the veteran had failed to provide receipts of his 
claimed medical expenses.  The veteran responded in April 
1999.  He indicated that he had tried to get the receipts, 
but that the relevant physicians and pharmacies had refused 
to give him the old receipts.  Under VA's duty to assist, the 
RO should try to obtain these financial/business records from 
the identified health care providers.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should ask the veteran to 
provide a list of the names and addresses 
of all private and VA doctors and medical 
care facilities (hospitals, HMOs, VA 
Medical Centers, VA Outpatient Clinics, 
etc.) that have treated the veteran for 
his headache, left ear, right knee, low 
back, and/or psychiatric disability since 
service discharge.  If any of these 
records cannot be obtained, inform the 
veteran of the records that could not be 
obtained, including what efforts were 
made to obtain them.

The RO should also request the veteran to 
submit any additional medical evidence in 
his possession that tends to show a 
causal relationship between his current 
headache, left ear, right knee, low back, 
or psychiatric disability and his 
military service.

2.  With any assistance required of the 
veteran, the RO should attempt to obtain 
copies of the receipts for medications 
and medical services provided to the 
veteran from January 1, 1997 to December 
31, 1997.  The veteran has identified 
FCIA- Green and Cayey and FCIA - San 
Carlos as pharmacies and Drs. Fernandez, 
Cortiz, and Maldano as physicians that 
provided health care to the him during 
this period.

3.  The RO should obtain a copy of the 
veteran's complete medical file from the 
Tampa VAMC since April 2003.

4.  Request from the Social Security 
Administration, all records related to 
the veteran's claim for Social Security 
benefits including all medical records 
and copies of all decisions or 
adjudications.

5.  The RO should schedule the veteran 
for a VA examination(s) to determine the 
nature and etiology of any psychiatric 
disability found.  The claims folder, to 
include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should 
be performed.

Based upon the examination results and a 
review of the claims folder, including 
the service medical records, the examiner 
should provide an opinion as to whether 
any current psychiatric disability is 
more likely, less likely, or as likely as 
not related to the veteran's active 
service.  The rationale for all opinions 
expressed must also be provided.

6.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the January 2004 
Supplement Statement of the Case, and 
discussion of all pertinent laws and 
regulations, including, but not limited 
to the VCAA.  Allow an appropriate period 
of time for response.  

The case should be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


